DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites on:
line 15 “the plurality of rake faces” however there is insufficient antecedent basis for “the plurality of rake faces” since no rake face or plurality of rake faces has been previously introduced.  Additionally, it is unclear where exactly these plurality of rake faces are disposed.  Further clarification is needed.
Line 18 “a portion of the first end cutting edge”.  There is insufficient antecedent basis for “the first end cutting edge” since no “first” end cutting edge has been previously introduced in the claim.  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 14-19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 4-159010 (hereafter—JP’010--).
In regards to claim 1, JP’010 discloses a cutting tool (end mill 1) comprising: a body of generally cylindrical shape extending along a longitudinal axis (O) between a leading end (machining end) and an opposite trailing end (shank end), the body having a clamping region disposed at or about the trailing end of the body (refer to the shank end) and a cutting region extending toward the clamping region from the leading end of the body; a plurality of flutes (2) defined in the body, each of the flutes (2) extending in the cutting region from the leading end of the body toward the coupling portion; a plurality of end cutting edges (refer to end cutting edges 5, which each has a first portion 6 and second portion 7, making the end cutting edge 5) disposed at the leading end of the body, each end cutting edge (5) extending from at or near the longitudinal axis (O) outward along a respective flute (2) of the plurality of flutes (2) to a respective corner cutting edge (refer to corner cutting edge defined by the intersection between cutting edges 5 and 3, where in Figure 3, character 3 is pointing at) located at an outer periphery of the leading end (see at least Figures 1 and 3); and a plurality of peripheral cutting edges (3), each peripheral cutting edge (3) extending from the respective corner (intersection between 5 and 3) toward the coupling portion along the respective flute (2) of the plurality of flutes (2) (see at least Figure 2); wherein a first end cutting edge (5) of the plurality of end cutting edges (5) is defined, in-part, by a plurality of rake faces (refer to each rake face 8a and 
In regards to claim 2, JP’010 discloses the cutting tool of claim 1, JP’010 also discloses that the cutting tool is an end mill (1).
In regards to claim 3, JP’010 discloses the cutting tool of claim 1, JP’010 also discloses that the plurality of rake faces comprises a first rake face (8a) disposed at a first axial rake angle (ɤA1) and a second rake face (10) disposed at a second axial rake angle (ɤA2) different than the first axial rake angle (see page 3 of the machine translation for details).
In regards to claim 4, JP’010 discloses the cutting tool of claim 3, JP’010 also discloses that the first rake face (8a) is disposed closer to the longitudinal axis than the second rake face (10); and wherein the first axial rake angle is less than the second axial rake angle (see page 3 of the machine translation for details).
In regards to claim 5, JP’010 discloses the cutting tool of claim 3, JP’010 also discloses that a portion (6) of the first end cutting edge (5) corresponding to the first rake face (8a) is disposed at a first radial angle (refer to the angle generated between a frontal surface of portion 6 of cutting edge 5 and a radial reference line between the center axis O and the peripheral cutting edge 3); and wherein a portion (7) of the first end cutting edge (5) corresponding to the second rake face (10) is disposed at a second radial angle (refer to the angle generated between a frontal surface of portion 7 of cutting edge 5 and a radial reference line between the center axis O and the peripheral cutting edge 3) different that the first radial angle. 
In regards to claim 6, JP’010 discloses the cutting tool of claim 5, JP’010 also discloses that wherein the portion (6) of the first end cutting edge (5) corresponding to the first rake face (8a) is closer to the longitudinal axis (O) than the portion (7) of the first end cutting edge (5) corresponding to the second rake surface (8a); and wherein the first radial rake angle is (substantially zero which is) less than the second radial angle (see Figure 3, and refer to the radial angles therein).
claim 7, JP’010 discloses the cutting tool of claim 5, JP’010 also discloses that wherein the first end cutting edge (5) extends from a first end at or about the longitudinal axis (o) to an opposite second end, wherein the portion (6) of the first end cutting edge (5) corresponding to the first rake face (8a) is disposed at the first end of the first end cutting edge (at or about where the longitudinal axis is), and wherein the first radial angle is neutral.
In regards to claim 8, JP’010 discloses the cutting tool of claim 7, JP’010 also discloses that wherein the portion (7) of the first end cutting edge (5) corresponding to the second rake surface (8a) is disposed at the second end of the first end cutting edge (5); and wherein the second radial rake angle is greater than the first radial angle (see Figure 3, and refer to the radial angles therein, where the second radial rake angle is greater than the neutral angle of the first radial rake angle).
In regards to claim 14, JP’010 discloses the cutting tool of claim 1, JP’010 also discloses at least a second cutting edge (refer to any of the cutting edges disclosed by Takagi) of the plurality of cutting edges is defined, in-part, by a second plurality of rake faces which each extend from a corresponding portion of the second cutting edge into the corresponding flute (since JP’010 discloses at least 6 cutting edges, note how each of the cutting edges each have a plurality of rake faces each corresponding to a portion of a cutting edge into the corresponding flute).
In regards to claim 15, JP’010 discloses the cutting tool of claim 14, JP’010 also discloses that the plurality of cutting edges comprises at least three cutting edges (note that Takagi discloses at least 6); and wherein at least a third cutting edge of the plurality of cutting edges is defined, in-part, by a third plurality of rake faces which each extend from a corresponding portion of the third cutting edge into the corresponding flute (since JP’010 discloses at least 6 cutting edges, note how each of the cutting edges each have a plurality of rake faces each corresponding to a portion of a cutting edge into the corresponding flute).
claim 16, JP’010 discloses the cutting tool of claim 1, JP’010 also discloses that the plurality of rake faces comprises at least four rake faces (note that since there are at least 6 cutting edges, each having at least 2 rake faces, then overall there are 12 rake faces).
In regards to claim 17, JP’010 discloses the cutting tool of claim 1, JP’010 also discloses that at least one cutting edge (refer to the end cutting edge 5/6) is disposed in a plane which is perpendicular to the longitudinal axis.
In regards to claim 18, JP’010 discloses the cutting tool of claim 5, JP’010 also discloses that the plurality of end cutting edges (5) comprises at least three end cutting edges (note that the end mill of JP’010 has at 6 end cutting edges); wherein the first end cutting edge (5) extends from a first end at or about the longitudinal axis (O) to an opposite second end, wherein a portion (6) of the first end cutting edge (5) corresponding to the first rake face (8a) is disposed at the first end of the first end cutting edge (at or about where the longitudinal axis is), and wherein the first radial angle is neutral.
In regards to claim 19, JP’010 discloses a cutting tool (end mill 1) comprising: a body of generally cylindrical shape extending along a longitudinal axis (O) between a leading end (machining end) and an opposite trailing end (shank end), the body having a clamping region disposed at or about the trailing end of the body (refer to the shank end) and a cutting region extending toward the clamping region from the leading end of the body; a plurality of flutes (2) defined in the body, each of the flutes (2) extending in the cutting region from the leading end of the body toward the coupling portion; a plurality of end cutting edges (refer to end cutting edges 5, which each has a first portion 6 and second portion 7, making the end cutting edge 5) disposed at the leading end of the body, each end cutting edge (5) extending from at or near the longitudinal axis (O) outward along a respective flute (2) of the plurality of flutes (2) to a respective corner cutting edge (refer to corner cutting edge defined by the intersection between cutting edges 5 and 3, where in Figure 3, character 3 is pointing at) located at an outer A1) and a second rake face (10) disposed at a second axial rake angle (ɤA2) different than the first axial rake angle (see page 3 of the machine translation for details); wherein a portion (6) of –a-- first end cutting edge (5) of the plurality of end cutting edges (5) corresponding to the first rake face is disposed at a first radial angle (refer to the angle generated between a frontal surface of portion 6 of cutting edge 5 and a radial reference line between the center axis O and the peripheral cutting edge 3); and wherein a portion (7) of the first end cutting edge (5) of the plurality of end cutting edges (5) corresponding to the second rake face (10) is disposed at a second radial angle (refer to the angle generated between a frontal surface of portion 7 of cutting edge 5 and a radial reference line between the center axis O and the peripheral cutting edge 3) different that the first radial angle, wherein the first end cutting edge (5) extends from a first end at or about the longitudinal axis (o) to an opposite second end, wherein the portion (6) of the first end cutting edge (5) corresponding to the first rake face (8a) is disposed at the first end of the first end cutting edge (at or about where the longitudinal axis is), and wherein the first radial angle is neutral.
In regards to claim 20, JP’010 discloses the cutting tool of claim 19, JP’010 also discloses that the portion (7) of the first end cutting edge (5) corresponding to the second rake face (10) is disposed at the second end (close to corner) of the first end cutting edge (5), and wherein the second radial angle is greater than the first radial angle.  Refer to figure 3, and refer to the radial angles as: a radial angle between a frontal surface of the cutting edge and a radial reference line between the center axis and the peripheral cutting edge.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-14, and 16-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Krenzer et al. US 2012/0076597 (hereafter—Krenzer--) in view of Garrick et al. US 7,575,401.
In regards to claim 1, Krenzer discloses a cutting tool (1) comprising: a body of generally cylindrical shape extending along a longitudinal axis (13) between a leading end (machining end) and an opposite trailing end (shank end), the body having a clamping region disposed at or about the trailing end of the body (refer to the shank end, to be clamped to a rotary machine) and a cutting region (where cutting edges are disposed) extending toward the clamping region from the leading end of the body; a plurality of flutes (9, 9’) defined in the body, each of the flutes (9, 9’) extending in the cutting region from the leading end of the body toward the coupling portion; and a plurality of end cutting edges (15 and its corresponding ones 15’) disposed at the leading end of the body, each end cutting edge extending from at or near the longitudinal axis (13) outward along a respective flute (9, 9’) of the plurality of flutes (9, 9’) to (via main cutting edges 3 and 3’) a respective corner cutting edge located at an outer periphery of the leading end (refer to the corner-most end of the cutting edge, which is a cutting corner 
Krenzer fails to disclose that the peripheral edges are cutting edges.
Nevertheless, Garrick teaches that it is well known in the art of drilling to have a plurality of peripheral edges, each peripheral edge (48) extending at least partially, from a leading end toward a coupling portion along a corresponding flute (14) of a plurality of flutes (14).  By providing a drill bit with peripheral edges 48 at the outside diameter of the drill, cleans the other edge of the hole made in the material being machined as the drill exits from the hole.  Also, better shearing action in combination with cutting edge strength is achieved by the peripheral cutting edge 48.  Refer to column 8, lines 21-67.
Accordingly, it would have been obvious to a person having ordinary skill in the art of rotary cutting tools, to modify Krenzer’s rotary tool such that it includes peripheral cutting edges as taught by Garrick in order to clean by shearing the other edge of the hole made in the material being machined as the rotary tool exits from the hole.
In regards to claim 3, Krenzer as modified discloses the cutting tool of claim 1, Krenzer as modified also discloses that the plurality of rake faces (19, 21, 41 of each cutting edge 15/15’) comprises a first rake face (41) disposed at a first axial rake angle and a second rake face (21) disposed at a second axial rake angle different than the first axial rake angle (see paragraph [0035]).
In regards to claim 4, Krenzer as modified discloses the cutting tool of claim 3, Krenzer as modified also discloses that the first rake face (41) is disposed closer to the longitudinal axis than the second rake face (21); and wherein the first axial rake angle is less than the second axial rake angle (see paragraph [0008] where it sets forth that the rake angle increases with 
In regards to claim 5, Krenzer as modified discloses the cutting tool of claim 3, Krenzer as modified also discloses that a portion of the first end cutting edge (15) corresponding to the first rake face (41) is disposed at a first radial angle (see radial angle as in Figure 12); and wherein a portion of the first end cutting edge (15) corresponding to the second rake face (21) is disposed at a second radial angle different than the first radial angle (refer to the radial angles as in Figure 12).
In regards to claim 6, Krenzer as modified discloses the cutting tool of claim 5, Krenzer as modified also discloses the portion of the first end cutting edge corresponding to the first rake face (41) is closer to the longitudinal axis than the portion of the first end cutting edge corresponding to the second rake surface (21); and wherein the first radial angle corresponds to the first rake surface and the second radial angle corresponds to the second rake surface.
However, Krenzer as modified fails to disclose that the value of the first radial angle is less than the value of the second radial angle.
However, a person having ordinary skill in the art would have recognized that these angles will depend on the specific type of material being machined; desired chip evacuation when machining and desired cutting edge strength.
As such, since Krenzer does, however, disclose that there is a first radial angle that corresponds to the first rake surface and there is a second radial angle that corresponds to the second rake surface; the angle of the first and second rake surfaces constitute defined radial angles of the cutting tool. Therefore, the radial angle to which the first and second rake surfaces are each disposed at is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is these angles will depend on the specific type of material being machined; desired chip evacuation when machining and desired 
In regards to claim 7, Krenzer as modified discloses the cutting tool of claim 5, Krenzer as modified also discloses the portion of the first end cutting edge (15/15’) extends from a first end at or about the longitudinal axis to an opposite second end, wherein the portion of the first end cutting edge (15/15’) corresponding to the first rake face (41) is disposed at the first end of the one cutting edge, and wherein the first rake face being disposed at the first radial angle.
However, Krenzer as modified fails to disclose that the value of the first radial angle neutral or positive.
However, a person having ordinary skill in the art would have recognized that these angles will depend on the specific type of material being machined; desired chip evacuation when machining and desired cutting edge strength.
As such, since Krenzer does, however, disclose that the first rake face is disposed at a first radial angle; the radial angle of the first rake face constitute a defined radial angle of the cutting tool. Therefore, the radial angle to which the first rake face is disposed at is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is these angles will depend on the specific type of material being machined; desired chip evacuation when machining and desired cutting edge strength. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined radial angle 
In regards to claim 8, Krenzer as modified discloses the cutting tool of claim 7, Krenzer as modified also discloses the portion of the first end cutting edge (15/15’) corresponding to the second rake face (21) is disposed at the second end of the first end cutting edge; and wherein the second radial angle corresponds to the second rake face and the first radial angle corresponds to the first rake face.
However, Krenzer as modified fails to disclose that the value of the second radial angle is greater than the value of the first radial angle.
However, a person having ordinary skill in the art would have recognized that these angles will depend on the specific type of material being machined; desired chip evacuation when machining and desired cutting edge strength.
As such, since Krenzer does, however, disclose that there is a first radial angle that corresponds to the first rake surface and there is a second radial angle that corresponds to the second rake surface; the angle of the first and second rake surfaces constitute defined radial angles of the cutting tool. Therefore, the radial angle to which the first and second rake surfaces are each disposed at is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is these angles will depend on the specific type of material being machined; desired chip evacuation when machining and desired cutting edge strength. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined radial angle of the first rake surface and a defined radial angle of the second rake surface, were disclosed in the prior art by Krenzer, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of 
In regards to claim 9, Krenzer as modified discloses the cutting tool of claim 3, Krenzer as modified also discloses that the plurality of rake faces further comprises a third rake face (19) disposed at a third axial rake angle.
In regards to claim 10, Krenzer as modified discloses the cutting tool of claim 9, Krenzer as modified also discloses that the first rake face (41) is disposed closer to the longitudinal axis than the second rake face (21); wherein the second rake face (21) is disposed closer to the longitudinal axis than the third rake face (19); wherein the first axial rake angle is less than the second axial rake angle; and wherein the second axial rake angle is less than the third axial rake angle (see paragraph [0008] where it sets forth that the rake angle increases with increasing radial distance, such that the first rake which is located radially closer to the axis of the tool, is less than the second rake angle and the second rake angle is less than the third rake angle which is located radially further than the first and second rake and axis of the tool).
In regards to claim 11, Krenzer as modified discloses the cutting tool of claim 9, Krenzer as modified also discloses that the portion of the first end cutting edge (15/15’) corresponding to the first rake face (41) is disposed at a first radial angle; wherein the portion of the first end cutting edge corresponding to the second rake face (21) is disposed at a second radial angle different than the first radial angle (see Figure 13); and wherein a portion of the first end cutting edge corresponding to the third face is disposed at a third axial rake angle (19).
In regards to claim 12, Krenzer as modified discloses the cutting tool of claim 11, Krenzer as modified also discloses that the first end cutting edge extends (15/15’) from a first 
However, Krenzer as modified fails to disclose that the value of the first radial angle neutral or positive.
However, a person having ordinary skill in the art would have recognized that these angles will depend on the specific type of material being machined; desired chip evacuation when machining and desired cutting edge strength.
As such, since Krenzer does, however, disclose that the first rake face is disposed at a first radial angle; the radial angle of the first rake face constitute a defined radial angle of the cutting tool. Therefore, the radial angle to which the first rake face is disposed at is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is these angles will depend on the specific type of material being machined; desired chip evacuation when machining and desired cutting edge strength. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined radial angle of the first rake face, is disclosed in the prior art by Krenzer, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Krenzer’s radial angle of the first rake surface to be as desired; such as the value of the first radial angle being neutral or positive.  In re Boesch 617 F.2d 272, 205.  
In regards to claim 13, Krenzer as modified discloses the cutting tool of claim 12, Krenzer as modified also discloses the portion of the first end cutting edge (15/15’) corresponding to the third rake face (19) is disposed at the second end of the first end cutting edge (15/15’); the third radial angle having a value in relation to the first radial angle; and wherein the second radial angle is different than both the first and second radial angles (see Figure 12, and refer to the different radial angles disposed along cutting edge 15/15’)

However, a person having ordinary skill in the art would have recognized that these angles will depend on the specific type of material being machined; desired chip evacuation when machining and desired cutting edge strength.
As such, since Krenzer does, however, disclose that there is a first radial angle that corresponds to the first rake surface and there is a third radial angle that corresponds to the third rake surface; the angle of the first and third rake surfaces constitute defined radial angles of the cutting tool. Therefore, the radial angle to which the first and third rake surfaces are each disposed at is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is these angles will depend on the specific type of material being machined; desired chip evacuation when machining and desired cutting edge strength. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined radial angle of the first rake surface and a defined radial angle of the third rake surface, were disclosed in the prior art by Krenzer, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Krenzer’s radial angle of the first rake surface and radial angle of the third rake surface to be as desired; such as the value of the third radial angle being greater than the value of the first radial angle.  In re Boesch 617 F.2d 272, 205.  
In regards to claim 14, Krenzer as modified discloses the cutting tool of claim 1, Krenzer as modified also discloses a second cutting edge (refer to any of the cutting edges disclosed by Krenzer 15/15’) of the plurality of end cutting edges is defined, in-part, by a second plurality of rake faces which each extend from a corresponding portion of the second end cutting edge into the corresponding flute (since Krenzer discloses at least 2 cutting edges 15/15’, note 
In regards to claim 16, Krenzer as modified discloses the cutting tool of claim 1, Krenzer as modified also discloses that the plurality of rake faces comprises at least four rake faces (note that since there are at least 2 cutting edges, each having at least 3-4 rake faces 41, 21, 19, 7).
In regards to claim 17, Krenzer as modified discloses the cutting tool of claim 1, Krenzer as modified also discloses that at least one end cutting edge (refer to the end cutting edge 15/15’) is disposed in a plane which is perpendicular to the longitudinal axis.
In regards to claim 18, Krenzer as modified discloses the cutting tool of claim 5, Krenzer as modified also discloses that the plurality of end cutting edges (15/15’) comprises at least three end cutting edges (43, 25, 23, 3); wherein the first end cutting edge extends from a first end at or about the longitudinal axis to an opposite second end, wherein the portion of the first end cutting edge corresponding to the first rake face (41) is disposed at the first end of the first end cutting edge, and the first radial angle having a value.
However, Krenzer as modified fails to disclose that the value of the first radial angle neutral or negative.
However, a person having ordinary skill in the art would have recognized that these angles will depend on the specific type of material being machined; desired chip evacuation when machining and desired cutting edge strength.
As such, since Krenzer does, however, disclose that the first rake face is disposed at a first radial angle; the radial angle of the first rake face constitute a defined radial angle of the cutting tool. Therefore, the radial angle to which the first rake face is disposed at is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is these angles will depend on the specific type of material being machined; desired chip evacuation when machining and desired cutting edge strength. Therefore, since .  
Response to Arguments
Rejections not based on Prior Art
In view of Applicant's amendments, the previous 35 U.S.C. § 112 rejection of claims 1-18 has been withdrawn.
However, Applicant’s new claims 19 and 20 were rejected under 35 U.S.C. § 112 as aforementioned.
Rejections based on Prior Art
In view of Applicant's amendments filed 06/17/2021, the previous 35 U.S.C. § 102(a)(1) rejection as being anticipated by Takagi et al. US 8,556,547 (hereafter--Takagi--) of claims 1-4, 9-10, 14-17 has been withdrawn. However, in light of Applicant’s amendments, a new ground(s) of rejection under 35 USC § 102(a)(1) JP 4-159010 for claims 1-8, 14-19 and 20 has been incorporated as aforementioned.
Applicant's arguments filed 06/17/2021 regarding the previous 35 U.S.C. § 103 rejection of claims 1, 3-14, and 16-18 as being unpatentable over Krenzer et al. US 2012/0076597 (hereafter—Krenzer--) in view of Garrick et al. US 7,575,401 have been fully considered but they are not persuasive. 
Applicant argues on page 3 of the Remarks that Krenzer’s teaches center cutting edges 15 and 15’ only extend to the main cutting edges 3, 3’ and not to a cutting corner as recited, thus, the combination of Krenzer and Garrick does not teach or suggest all the claim limitations, 
The Examiner disagrees and points Applicant to the rejection above for details.  As discussed above, base reference Krenzer discloses rotary cutting tool having a plurality of end cutting edges (15 and its corresponding ones 15’), each end cutting edge extending from at or near the longitudinal axis (13) outward along a respective flute (9, 9’) of the plurality of flutes (9, 9’) to a respective corner cutting edge located at an outer periphery of the leading end, via main cutting edges 3 and 3’.  The Examiner notes that since the specific magnitude or amount of extension of the end cutting edges has not been set forth in the claim (i.e. each end cutting edge extending from at or near the longitudinal axis…all the way and connecting to a respective corner cutting edge) then the Examiner’s interpretation of the end cutting edges extending from at or near the longitudinal axis, via main cutting edges 3/3’, to a respective corner cutting edge, is not precluded.
Regarding, to the Office action failing to establish a prima facie case of obviousness, in accordance to section 2142 of the MPEP, under the legal concept of Prima Facie Obviousness, the patent examiner must first set forth a prima facie case (which was established in the rejection above). Once the examiner sets out this prima facie case, the burden shifts to the patentee to provide evidence, in the prior art or beyond it, or argument sufficient to rebut the examiner's evidence. The examiner then reaches the final determination on obviousness by weighing the evidence establishing the prima facie case with the rebuttal evidence." ACCO Brands Corp. v. Fellowes, Inc., 813 F.3d 1361, 1365–66, 117 USPQ2d 1951, 1553-54 (Fed. Cir. 2016) (internal citations omitted).
Based on the rules and guidance of section 2142 of the MPEP, note that first, the
examiner did indeed set forth a prima facie case supported by evidence shown on the Krenzer reference.  As explained above, in regards to claim 1, the Examiner clearly set forth

To treat the missing limitations, the Examiner clearly point out why the claim at issue (claim 1) would have been obvious in light of the Garrick reference. This was clearly stated as follows: “Garrick teaches that it is well known in the art of drilling to have a plurality of peripheral edges, each peripheral edge (48) extending at least partially, from a leading end toward a coupling portion along a corresponding flute (14) of a plurality of flutes (14).  By providing a drill bit with peripheral edges 48 at the outside diameter of the drill, cleans the other edge of the hole made in the material being machined as the drill exits from the hole.  Also, better shearing action in combination with cutting edge strength is achieved by the peripheral cutting edge 48.  Refer to column 8, lines 21-67.
Accordingly, it would have been obvious to a person having ordinary skill in the art of rotary cutting tools, to modify Krenzer’s rotary tool such that it includes peripheral cutting edges as taught by Garrick in order to clean by shearing the other edge of the hole made in the material being machined as the rotary tool exits from the hole.”
Accordingly, since all claimed limitations were addressed, a prima facie case of obviousness was indeed established.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Examiner again notes that at least, US reference Noland US 2004/0120777 discloses that drilling and milling are analogous art such that certain aspects, if not all, may be applicable to 
Similarly, Borschert et al. US 2003/0002941 discloses on paragraph [0109], that milling cutters may possibly be utilized or adapted for use in at least one possible embodiment of the present invention, Borschert’s invention being for drill bits.  As such, drilling and milling being analogous art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE N RAMOS/Primary Examiner, Art Unit 3722